THOMAS, Justice,
concurring.
I agree with the result reached by the majority opinion in its interpretation of the statutory provisions in this case. I do not, however, see any need to invoke the Constitution of the State of Wyoming. Our usual rule is that the court will not consider constitutional questions if the controversy can be resolved on any other basis. E.g., K N Energy, Inc. v. City of Casper, 755 P.2d 207 (Wyo.1988); Nehring v. Russell, 582 P.2d 67 (Wyo.1978); Schoeller v. Board of County Commissioners, 568 P.2d 869 (Wyo.1977); Stambaugh v. State, 566 P.2d 993 (Wyo.1977); Bowers v. Getter Trucking Company, 514 P.2d 837 (Wyo.1973). It is obvious that this case can be *1108resolved on the basis of interpretation of the statute, because this court did so. Consequently, the invocation and the suggested application of Wyo. Const, art. 10, § 4 by the court on its own motion is not appropriate. Neither the hearing examiner nor either of the parties perceived any necessity for invoking or applying the constitution to this case.